Citation Nr: 1438139	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  08-06 710	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia

THE ISSUES

1. Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea, to include as secondary to PTSD.

REPRESENTATION

Appellant represented by:	John Berry, Attorney at Law

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1968 to December 1970, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran had requested an opportunity to appear at a hearing before a Veterans Law Judge and such a hearing was scheduled for August 2014.  He did not appear for that hearing and has not offered good cause for his failure to appear.  Therefore, the Board deems the request for hearing to have been waived.  

This case was previously before the Board in August 2012, when it was remanded for further development, to include providing additional VA examinations.  The examinations were conducted in February 2013 and April 2014, but were not adequate for adjudicative purposes.  Therefore the claims must be remanded again to ensure compliance with the remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

A review of the claims file makes it clear that the Veteran's service treatment records during his active duty service in 1968 to 1972 have not been associated in their entirety with the claims file.  Although the Veteran's attorney was informed that the records are on file with VA, in fact the records on file primarily relate to subsequent Reserve Service in the 1980s, with a few dental records from his active duty period.  Service personnel records included in the claims file also appear to be incomplete.  Every effort should be made to ascertain if the remainder of the Veteran's service treatment records, including records related to his hospital treatment at Cam Ranh Bay, can be located and added to the claims file.  If the records cannot be located, the Veteran and his attorney should be so informed.

In addition, the VA examinations performed relative to the issues on appeal were inadequate and either further examination or an addendum opinion is needed.  Specifically, the examiner should address the basis for the statement that GERD and hiatal hernia are not caused by service, and should address the affects, if any, of the Veteran's PTSD symptoms and any medication taken for them on GERD.  Also, the examiner should address the medical articles regarding sleep disorders and PTSD submitted by the Veteran's attorney, as well as any sleep disorder other than obstructive sleep apnea, and should address the impact of sleep impairment due to PTSD on the sleep apnea. 

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's service treatment records for 1968 to 1972 from the appropriate federal records custodian.  Such request should also include any treatment at Cam Ranh Bay hospital.  The RO/AMC should also check all possible VA records storage to ensure that all records in VA possession are incorporated in the claims file.  If, after all due diligence, it is determined that any of the records are unavailable or further efforts to obtain them would be futile, the Veteran and his representative should be so advised in accordance with the provisions of 38 C.F.R. § 3.159(e).

2. Then request an addendum opinion on the Veteran's claim for service connection for GERD.  The examiner should review any additional service treatment records obtained and offer an opinion, with rationale, as to whether the Veteran's GERD and/or hiatal hernia was at least as likely as not (probability 50 percent or greater) caused by or the result of his military service.

The examiner should also address whether the stated mechanical reasons for GERD were present during service and whether his symptoms of PTSD, described as including vomiting after nightmares, or the medication for his symptoms have at least as likely as not (probability 50 percent or greater) aggravated his GERD.

The examiner should provide the rationale for any opinions rendered.  A copy of the claims file should be provided to the examiner for review.

3. Then afford the Veteran a new VA examination by a different examiner who specializes in sleep disorders to address the claim of service connection for a sleep disorder.  The examiner should obtain from the Veteran a history regarding his obstructive sleep apnea symptoms, to include information regarding the earliest complaints of snoring with cessation of breathing by the Veteran or an ex-wife.  Then the examiner should address the following questions:

a) Was the Veteran's obstructive sleep apnea at least as likely as not (probability 50 percent or greater) incurred in or otherwise the result of his active duty military service?  The examiner is asked to address the history of symptoms provided by the Veteran in the opinion.  

b)  Has the Veteran's obstructive sleep apnea at least as likely as not (probability 50 percent or greater) been worsened as a result of his PTSD symptoms, to specifically include being awakened in the night by nightmares and the need to frequently check the security of his residence?  

c) After considering the research and medical literature available, to include the articles submitted by the Veteran, what is the causal or aggravating connection or relationship between obstructive sleep apnea and PTSD in general and does that connection exist in this specific case?

d) Does the Veteran have any other discreet sleep disorder besides obstructive sleep apnea?  Is the chronic sleep impairment related to PTSD sufficiently severe that it should be considered a separate condition from the PTSD?

The examiner should provide the rationale for any opinion rendered.  A copy of the claims file should be provided to the examiner for review.

4. On completion of the foregoing, the claims should be adjudicated.  If any aspect of the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



